DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 21-22 have been presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Drawings
The drawings are objected to because in Figures 5A-C, text is written on a shaded background, see 37 CFR § 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 3, “App” should be “app”.  Examiner further requests that the capitalization of “app” be deleted throughout the specification.
In paragraph 64, “walked pass” should be “walked past”.
In paragraph 91, “familiar with.  The companion” should be “familiar with, the companion”; “user … as long as they want” should be “user … as long as he wants” (alternatively, “user … as long as she wants”, “user … as long as he or she wants”, or “users … as long as they want”).
Appropriate correction is required.

The amendment filed April 14, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in paragraphs 61-62, “user interaction” is changed to “user intention,” which is considered to be non-coextensive with “user interaction” because, for instance, the intention of a user can be divined from preexisting data without the user necessarily needing to interact with a particular device.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities:  “processer” should be “processor.”  Appropriate correction is required.
Examiner objects to claims 6-10 for being dependent on claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the group of FUNNs".  There is insufficient antecedent basis for this limitation in the claims.  Examiner recommends that the claims be amended to recite “a group of FUNNs.”
Claims 4 and 14 recite “a personalization knowledge database.”  It is unclear whether the personalization knowledge database recited in claims 4 and 14 is the same as the personalization knowledge database recited in claims 1 and 11, respectively.  For purposes of examination, the two databases will be treated as the same.  Examiner recommends that claims 4 and 15 be amended to recite “the personalization knowledge database”.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2, 4, 11-12, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 20090132197) (“Rubin”) in view of Azim et al., “uLink: User-Defined Deep Links in Mobile Apps,” in 20.4 GetMobile 34-38 (2016) (“Azim”).
Regarding claim 1, Rubin teaches:
[a] method for performing companion launching on a mobile device having a processor and one or more hardware sensors (abstract indicates that a plurality of acceleration profiles are stored in a mobile device, and the profiles are associated with the activation of a user application of the mobile device; paragraph 104 shows that the device includes a processor; paragraph 103 shows that the device includes a GPS module [hardware sensor]), comprising:
performing, by the processor, an on-board process to migrate a user from an app-centric model launcher to a moment-first model launcher, the app-centric model launcher requiring the user to find an application to be launched from a group of applications, the moment-first model launcher allowing the user to launch an operation based on recommended services (paragraph 61 details an example method of adaptively training a mobile device to associate application activations with acceleration profiles; paragraph 95 details that the training process in which the mobile device detects real-time acceleration data and monitors manual application activations [such that initially the system is app-centric in that the user must find the app manually]; the system then adaptively builds a model to correlate specific application data with specific application activations; paragraph 97 states that later, in an operating mode, an appropriate application can be activated/deactivated based on the association model when a match exists between the real-time acceleration data and a stored profile; paragraph 98 indicates that the device may prompt the user to confirm the desired launch [so that the launch is user-controlled but based on the recommended service, thereby rendering it “moment-first” in that it is based on the moment of acceleration matching a profile, the migration process being the process of training the device to associate acceleration profiles with app launches]; see also Fig. 2B), and the on-board process including:
obtaining a personalization knowledge database prepared by using the app-centric model launcher to learn user preferences during a first time period (paragraphs 21-26 describe a system in ; 
at a time later than the first time period, presenting instructions to get the user started with a first usage model of the moment-first model launcher by using [a] group of FUNNs1 … according to the personalization knowledge database prepared according to usage of the app-centric model launcher (Fig. 2B and paragraphs 95-96 show that a model can be adaptively trained to associate acceleration profiles with the launching of a particular app by detecting real-time acceleration data, receiving user input to activate an application, and adaptively building acceleration profiles and profile-application association models; paragraph 67 and Fig. 3B show a user interface that can be used to associate acceleration profiles with various user activities [user interface = instructions to get the user started; usage model of moment-first model launcher = paradigm in which applications are automatically launched upon an acceleration profile match instead of being manually launched; FUNN = programmed configuration associating a given acceleration profile with an app, collectively a “group of FUNNs”; first time period = beginning of training mode; second time period = end of training mode and beginning of operating mode; since the automatic launching of apps upon discovering a matching acceleration profile uses the profile-application association model [personalization knowledge database], the profile/app configurations [group of FUNNs] are used “according to the personalization knowledge database”]); 
sensing, by the processor, a user behavior associated with the mobile device (paragraph 97 indicates that, in an operating mode, real-time acceleration data may be detected, and a comparison algorithm can be applied to the acceleration data to determine if a match exists between the real-time data and a stored profile [user behavior = acceleration]);
sensing, by the one or more hardware sensors, context information associated with the mobile device (paragraph 74 discloses that GPS [hardware sensor] may enable location-based filtering of applications based on the acceleration profile; for instance, detection of acceleration data corresponding to jogging may cause a media player to be activated, but only if the mobile device is near home [context information = location]); 
recognizing, by the processor, a moment based on the context information and user behavior, the moment indicating a timing that a user of the mobile device has a predicted need (paragraph 97 indicates that if a match exists between the real-time acceleration data and a stored acceleration profile, an appropriate application can be activated based on the adaptively built association model; see also Fig. 3B [showing that, for instance, the activity [moment] of jogging is associated with a music application when the user is home, so that the user has a predicted need for music based on the behavior of accelerating in a manner that suggests jogging and the context of being home]);
mining, by the processor, a plurality of functional tools and/or services of one or more applications based on the moment, the plurality of functional tools and/or services of one or more applications being linked to the predicted need of the user (see Fig. 3B [showing that, for instance, the activity [moment] of jogging is associated with a music application when the user is home, so that the user has a predicted need for music based on the behavior of accelerating in a manner that suggests jogging and the context of being home; functional tools/services = features of the apps; mining = recognizing the need to open the applications containing the functional tools/services]);
recommending, by the processor, a FUNN to the user through a user interface of the mobile device, the FUNN including a plurality of function accessing points to the plurality of functional tools and/or services of one or more applications (paragraph 97 indicates that if a match is determined to exist ; and
launching, by the processor, the FUNN on the mobile device in response to receiving a user confirmation of the recommendation (paragraph 98 discloses that the device may prompt a user to confirm the desired launch of an application or the desired configuration of the device [thereby prompting the system to activate the programming that launches the app upon association with the acceleration profile [FUNN]]).
Azim discloses using a group of FUNNs without applications involved2 (pp. 35-36, last four paragraphs under “uLink Goes Beyond Mobile Deep Links,” and Fig. 2 disclose uLink, an extension of the mobile deep link concept that uses two mechanisms [FUNNs], in one of which a shortcut is provided to a page in an app that has data dependency on a previous runtime view, and in another of which the system navigates to the most recent shortcut-reachable view and replays actions previously taken by a user on the interface to navigate to the target view [so that neither of them “involves applications” at least insofar as neither of them requires the user manually to take a series of actions within the app to get to the desired view]) ….
Azim and the instant application both relate to mobile navigation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rubin such that the system can access the functions of the applications without manually See Azim, p. 38, Conclusion (uLink provides better coverage of app views than the state of the art and provides links that are stateful and can be specified by a user on demand).

Regarding claim 2, the rejection of claim 1 is incorporated.
Rubin additionally teaches that:
the context information includes one or more of time information, location information, activity information, and connection information (paragraph 74 shows that the context information may include location information gathered from GPS functionality).

Regarding claim 4, the rejection of claim 1 is incorporated.
Azim additionally teaches:
recording user interaction in response to the recommended FUNN (p. 36, last full paragraph discloses a technique to create a link in an app to a user interface (UI)-driven view by encoding both input parameters to a launcher method of a current page and UI events that lead the user from the page’s default view to the current view [user interaction]; when the link is invoked, the system first launches the page’s default view by using its input parameters and then replays the UI events to navigate to the target view; p. 37, section entitled “Companion Services” discloses a “Stuff I’ve Seen” app [recommended FUNN] that logs content the user sees in his apps, indexes it, and provides a basic search capability [so the system can continue to record interactions with the app after the user opens a “Stuff I’ve Seen” link]); 
updating a personalization knowledge database based on the recorded user interaction; and  (p. 36, last full paragraph discloses a technique to create a link in an app to a user interface (UI)-driven view by encoding both input parameters to a launcher method of a current page and UI events that lead the user from the page’s default view to the current view [user interaction]; when the link is invoked, the system first launches the page’s default view by using its input parameters and then replays the UI events to ; and
mining the plurality of functional tools and/or services of one or more applications based on the personalization knowledge database (p. 36, last full paragraph discloses a technique to create a link in an app to a user interface (UI)-driven view by encoding both input parameters to a launcher method of a current page and UI events that lead the user from the page’s default view to the current view [user interaction]; when the link is invoked, the system first launches the page’s default view by using its input parameters and then replays the UI events to navigate to the target view [launching the default view and navigating to the target view = mining the tools and services of the app based on the encoding/personalization knowledge]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rubin continually to update the system’s personalization knowledge of the user in response to user interaction with the system, as disclosed by Azim, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user to navigate to needed services more quickly and in a personalized manner.  See Azim, p. 38, Conclusion (uLink provides better coverage of app views than the state of the art and provides links that are stateful and can be specified by a user on demand).

Claim 11 encompasses similar limitations to claim 1 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.

	Claim 12 encompasses similar limitations to claim 2 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.




Regarding claim 21, the rejection of claim 1 is incorporated.
Rubin further discloses that performing the on-board process to migrate the user from the app-centric model launcher to the moment-first model launcher further comprises: 
at a time later than the first time period, presenting instructions to get the user started with a third usage model of the moment-first model launcher by using a hybrid of a group of FUNNs and a group of applications according to the personalization knowledge database prepared based on usage of the app-centric model launcher, each FUNN including a plurality of function accessing points to a plurality of functional tools and/or services of one or more applications (Fig. 2B and paragraphs 95-96 show that a model can be adaptively trained to associate acceleration profiles with the launching of a particular app by detecting real-time acceleration data, receiving user input to activate an application, and adaptively building acceleration profiles and profile-application association models; paragraph 67 and Fig. 3B show a user interface that can be used to associate acceleration profiles with various user activities [user interface = instructions to get the user started; FUNN = programmed configuration associating a given acceleration profile with an app, collectively a “group of FUNNs” [note that each app/profile association configuration accesses the tools and services of the app upon activation]; usage model of moment-first model launcher = paradigm in which applications are automatically launched upon an acceleration profile match instead of being manually launched [note that this paradigm uses both the applications themselves and the app/profile configurations]; since the automatic launching of apps upon discovering a matching acceleration profile uses the profile-application association model [personalization knowledge database], the profile/app configurations [group of FUNNs] are used “according to the personalization knowledge database”; first time period = beginning of training mode; time after the first time period = end of training mode and beginning of operating mode]).


Rubin further discloses after a migration to the moment-first model launcher is completed, reverting to the app-centric model launcher in response to a user instruction (paragraph 98 discloses that the device may prompt a user to confirm a detected match between acceleration data and an identified profile and may query the user regarding whether a media application may be launched [so that if the user denies confirmation of the detected match, the system reverts to the standard, manual-launch paradigm with respect to that application and that acceleration profile – i.e., the app will not automatically launch upon detecting the acceleration profile]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin and Azim and further in view of Saxena (US 20150156061) (“Saxena”).
Regarding claim 3, the rejection of claim 1 is incorporated.
While the previously cited prior art does not teach the claim’s further limitations, Saxena does teach
determining a recommending value indicating a relevancy between the moment and each of the functional tools and/or services of one or more applications of the FUNN (paragraph 34 discloses that information about a particular user may be leveraged to determine, refine, or rank the set of interests or information needs to which a particular input could potentially be mapped [recommending value = ranking of mapping of input to information]; for example, user demographics or context might be used to determine that, because the user is an avid birdwatcher living in New England during the spring time, the keyword “cardinals” is probably more appropriately mapped to the intent “purchase book” than “read sports news” [moment = searching for the term, e.g., “cardinals”]; paragraph 35 then shows that a set of mobile apps associated with the identified intents or information needs is identified [so the ranking is ultimately used to determine the relevancy of the services of the apps to the user’s information needs]); and 
ranking the plurality of functional tools and/or services of one or more applications based on the recommending value (paragraph 42 indicates that the mobile device can provide a ranked list of 
	Saxena and the instant application both relate to mobile devices and are analogous.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubin and Azim to include the rank list of Saxena, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would highlight which apps are the most relevant to a user for a particular need (see Saxena, paragraph 38).

Claim 13 encompasses similar limitations to claim 3 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claims 5-6, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Azim and further in view of Hussain, How to Install a New App Launcher on an Android Device, https://forums.tomsguide.com/faq/how-to-install-a-new-app-launcher-on-an-android-device.23296/ (Nov. 4, 2014) (last visited May 14, 2021) (“Hussain”).
Regarding claim 5, the rejection of claim 1 is incorporated.
Rubin additionally teaches:
a moment-first model launcher (see rejection of claim 1).
While the previously cited prior art do not teach the claim’s further limitations, Hussain does teach
determining, by the processor, whether the mobile device has a built-in dual launcher including the app-centric model launcher and the [second] launcher (the site in general, and part 4 in particular, details a process for installing a third-party app launcher in which a user searches for an app launcher in the GOOGLE Play Store and then clicks “Install” upon finding a suitable launcher [note that the button would read “Open” and not “Install” if the launcher were already installed, so the processor has determined that the second launcher/dual launcher has not been installed, and that only the ANDROID native launcher/app-centric model launcher has been installed]); and
in response to determining that the mobile device does not include the [second] launcher, presenting a promotion to install the [second] model launcher (the site in general, and part 4 in particular, details a process for installing a third-party app launcher in which a user searches for an app launcher in the GOOGLE Play Store and then clicks “Install” upon finding a suitable launcher [the “Install” button functions as a promotion to install the launcher]).
Hussain and the instant application both relate to a mobile device launchers and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rubin and Azim such that the system prompts the user to install a new launcher upon learning that the user does not already have it, as disclosed by Hussain, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user to customize the device to his personal preferences.  See Hussain, first paragraph.

Claim 15 encompasses similar limitations to claim 5 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Regarding claim 6, the rejection of claim 5 is incorporated.
Rubin further teaches that:
the personalization knowledge database is prepared for the moment-first model launcher by using the app-centric model launcher in the mobile device during the first time period and updated according to usage of the moment-first model launcher after the first time period (Fig. 2B and paragraphs 95-96 describe a training mode in which a profile-application association model [personalization knowledge database] is adaptively built according to manual application activations performed when real-time acceleration data are detected; paragraph 97 then discusses a procedure in which a match with a stored acceleration profile causes the appropriate application to be launched; paragraph 98 then discloses that the process may be automated, such that the device may be trained automatically to learn the user’s regular activities with particular applications [so that, for instance, the profile-application see also paragraphs 160 (stating that the logic flows described need not be sequential, i.e., further automatic training after manual training is within the scope of the disclosure), 90 (showing that the user may switch back to a training mode to detect a new pattern of activity after being in operating mode)).

Claim 16 encompasses similar limitations to claim 6 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Regarding claim 10, the rejection of claim 5 is incorporated.
Rubin further teaches that the on-board process further includes:
presenting instructions to help the user understand a difference between FUNN-based operations and app-based operations (paragraphs 67-70 and Fig. 3B disclose a user interface that associates various user activities with mobile device applications; the user may use the interface to associate an acceleration profile with an application [so the interface helps the user understand the difference between manual app launching/app-based operations and automatic app launching based on acceleration profiles/FUNN based operations by showing the user how to make an app open automatically when a certain acceleration pattern matches an acceleration profile]);
presenting instructions to help the user understand a difference between the moment-first model launcher and the app-centric model launcher (Fig. 3B shows an interface that can be used to associate an acceleration profile to an application; paragraphs 72-74 disclose that the user may employ filtering so that applications are selectively launched based on the time of day or the user’s location [so the interface helps the user to understand the difference between manual/app-centric model launching and automatic model launching based on times and places/moments]); and
presenting instructions to get the user started with a second usage model of the moment-first model launcher by using a group of applications that the user uses daily (paragraphs 63-66 and Fig. .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Azim and Hussain and further in view of Tang et al. (US 9063770) (“Tang”).
Regarding claim 7, the rejection of claim 5 is incorporated.
Tang additionally teaches that:
the personalization knowledge database for the moment-first model launcher is downloaded from a cloud server (paragraph 48 discloses that, for example, a data analytics unit may use a user behavior database [personalization knowledge database] to perform user behavior learning/modeling; Fig. 3 further discloses that the database is kept on a cloud server; col. 4, ll. 34-45 also show that server 106 contains a user environment (UE) database 308 that contains user environments that may include operating systems, bundled applications, application configurations, user interfaces, etc. [so that the UE, as a non-app-centric model of mobile navigation, is a “moment-first model,” and the behavior database is for manipulation of that model]).
Tang and the instant application both relate to mobile device navigation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rubin, Azim, and Hussain to download the personalization knowledge database from a cloud server, as disclosed by Tang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a convenient system in which the relevant data may be downloaded by multiple devices at the point of need but stored permanently in a more high-powered location with more storage.  See Tang, col. 3, l. 59-col. 4, l. 6 (discussing a cloud-based mobile platform in which mobile terminals’ front end sensing and servers’ backend computing capability can be coupled together).

Claim 17 encompasses similar limitations to claim 7 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin, Azim, and Hussain and further in view of Fan (US 20140164520) (“Fan”).
Regarding claim 8, the rejection of claim 5 is incorporated.
While the previously cited prior art does not teach the claim’s further limitations, Fan does teach:
presenting a promotion to install the … model launcher on a second mobile device (paragraph 4 discloses that users may wish to install an app on a second mobile device; paragraph 39 discloses that in use, an MSA manager 136 may either directly notify user devices to download related apps [promotion to install]; note that Rubin discloses a “moment-first model launcher” as that term is most broadly reasonably construed in light of the specification).
Fan and the instant application both relate to mobile device navigation and are analogous.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubin, Azim, and Hussain to present a promotion to install relevant software on multiple mobile devices, as disclosed by Fan, and an ordinary artisan could have reasonably expected to have done so successfully.  Doing so would allow users to download similar software for multiple mobile devices easily (see Fan, paragraph 4).

Claim 18 encompasses similar limitations to claim 8 in a generic computing device. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Rubin, Azim, and Hussain and further in view of Fan and Tang.
Regarding claim 9, the rejection of claim 8 is incorporated.

downloading the personalization knowledge database for the moment-first model launcher from the mobile device or from a cloud server to the second mobile device (Fig. 3 shows a user behavior database 306 stored on a cloud server 106 that is in communication via cloud 110 with a mobile terminal 102; Fig. 3 and col. 4, ll. 34-45 also show that server 106 contains a user environment (UE) database 308 that contains user environments that may include operating systems, bundled applications, application configurations, user interfaces, etc. [i.e., the UEs are moment-first models insofar as they are entire environments not centered solely on applications])….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rubin, Azim, and Hussain to download the personalization knowledge database to a mobile device, as disclosed by Tang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a convenient system in which the relevant data may be downloaded by multiple devices at the point of need but stored permanently in a more high-powered location with more storage.  See Tang, col. 3, l. 59-col. 4, l. 6 (discussing a cloud-based mobile platform in which mobile terminals’ front end sensing and servers’ backend computing capability can be coupled together).
Fan additionally teaches:
downloading … to the second mobile device (paragraph 4 discloses that users may wish to download software to a second mobile device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubin, Azim, Hussain, and Tang to include the secondary mobile device functionality of Fan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow users to download similar apps for multiple mobile device easily (see Fan, paragraph 4).


Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification never explicitly defines the term “FUNN,” which as far as Examiner can tell is not a term commonly used in the art, nor does the specification elucidate for what “FUNN,” which appears to be an acronym, stands.  At most, paragraph 36 states that a FUNN “represents a subset of [a]pp ‘intelligence’ that addresses particular user needs” and “can include a plurality of function accessing points to functions in [a]pps….”  For purposes of examination, any “intelligent” programming that allows the user to access the functions of apps will be deemed to read on a “FUNN.”
        2 This language appears only twice in the specification, in paragraphs 14 and 24, in a form that is almost a verbatim copy of the claim language.  However, if a FUNN is defined as a “subset of app ‘intelligence’ that addresses particular user needs,” as paragraph 36 notes, it is unclear how the apps themselves can be completely uninvolved in the usage of the FUNNs.  Examiner interprets this language to mean that the FUNNs access the services of the apps without requiring the user manually to manipulate the apps to get to the desired content.